t c memo united_states tax_court patrick f and arlene gwon sheehy petitioners v commissioner of internal revenue respondent docket no filed date ralph c larsen for petitioners christine v olsen for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined a dollar_figure deficiency in petitioners' federal_income_tax and an dollar_figure sec_6662 accuracy-related_penalty for that year the issues for decision are whether petitioners are entitled to deduct as research_and_development expenses dollar_figure that patrick f sheehy paid in to acquire interests in thoroughbred racehorses and whether petitioners are liable for the sec_6662 accuracy-related_penalty for all section references are to the internal_revenue_code for the year in issue and all rule references are to the tax_court rules_of_practice and procedure some of the facts have been stipulated and are found accordingly the stipulation of facts and the attached exhibits are incorporated herein by this reference findings_of_fact at the time they filed their petition petitioners patrick f and arlene gwon sheehy husband and wife resided in newport beach california they timely filed their federal_income_tax return background patrick f sheehy petitioner is a medical doctor who specializes in oncology and hematology he is also engaged in the business of developing champion racehorses mrs sheehy is a research ophthalmologist super horse inc during the year in issue super horse inc super horse purchased thoroughbred racehorses and sold interests in these horses to investors super horse assisted individuals in in the notice_of_deficiency respondent allowed petitioners dollar_figure as a depreciation deduction in lieu of the claimed dollar_figure deduction for research_and_development expenses identifying horses that could potentially become champion racehorses from their bloodlines at all relevant times john e judge was super horse's sole shareholder mr judge was also petitioners' accountant in petitioner paid super horse dollar_figure to acquire interests in five thoroughbred racehorses as follows date of purchase horse interest price u gotta bargain dollar_figure dr bounty big_number gypsy pirate big_number all the day sec_50 big_number orchesis big_number total big_number petitioner acquired his interests in these horses believing that the horses could become champions based on their bloodlines super horse trained these racehorses for petitioner petitioners' schedule c on a schedule c attached to their federal_income_tax return petitioners deducted dollar_figure as research_and_development expenses this deduction relates to the amount petitioner paid super horse to acquire his racehorse interests petitioners took the deduction on the advice of mr judge they did not claim a depreciation deduction for the racehorses notice_of_deficiency the deduction appears on line 27a other expenses in the notice_of_deficiency respondent disallowed petitioners' dollar_figure deduction for research_and_development expenses based on the determination that expenses for purchasing racehorses are not deductible under sec_174 opinion issue research_and_development expense deduction sec_174 allows a deduction for research or experimental expenditures that are paid_or_incurred during the taxable_year in connection with a trade_or_business sec_174 excepts from this treatment any amounts expended for the acquisition or improvement of land or for the acquisition or improvement of property to be used in connection with the research or experimentation and of a character which is subject_to the allowance under sec_167 relating to depreciation_deductions for property used in a trade_or_business or held_for_the_production_of_income racehorses are property of a character subject_to the allowance for depreciation sec_1_167_a_-6 income_tax regs livestock acquired for breeding purposes may be depreciated see also 68_tc_800 47_tc_177 sec_1_174-2 income_tax regs provides in part that amounts expended for research or experimentation do not include the costs attributable to the acquisition of the property sec_174 provides that depreciation allowances under sec_167 shall be considered expenditures under sec_174 petitioner paid dollar_figure to acquire interests in the thoroughbred racehorses the racehorses are sec_167 depreciable_property none of the amount was expended on research costs accordingly we hold that no portion of the dollar_figure is deductible as a sec_174 research_and_development expense issue sec_6662 penalty sec_6662 imposes a penalty equal to percent of the portion of the underpayment that is attributable to negligence or disregard of rules or regulations sec_6662 and b negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard includes any careless reckless or intentional disregard sec_6662 negligence is defined as the lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances marcello v commissioner petitioners claim that prior to they deducted the purchase_price of racehorses as research_and_development expenses on their federal_income_tax returns and that upon audit of their tax returns respondent acquiesced in such treatment thus they argue they should be allowed to similarily deduct the purchase_price of the racehorses for the year we reject petitioners' argument based on the established principle that each tax_year is considered separately see 661_f2d_203 however we believe respondent's allowance of a deduction of the purchase_price for petitioner's racehorse interests in prior years is a factor to be considered with respect to the sec_6662 accuracy-related_penalty 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 85_tc_934 petitioner specialized in hematology he believed that studying the bloodline and genetic profile of thoroughbred horses could identify future champion racehorses and he acquired interests in racehorses in part to prove his theory he credibly testifed as to his belief that the development of the bloodline of a thoroughbred horse was a scientific endeavor petitioners' accountant mr judge advised them that they could deduct the purchase_price of petitioner's interests in the racehorses as a research and experimental expense for reasonable reliance on a professional in such a matter can shield a taxpayer from a finding of negligence 90_tc_908 daoust v commissioner tcmemo_1994_203 we believe that petitioners' reliance on mr judge was in good_faith further petitioners had claimed such a deduction for earlier years and when these returns were audited such deductions were not disallowed although the situation involved herein is a close case we believe petitioners were not negligent accordingly we hold that petitioners are not liable for the sec_6662 accuracy-related_penalty for to reflect the foregoing decision will be entered under rule
